                                                                           JS-6
     Michael R. Lozeau (State Bar No. 142893)
 1   Douglas J. Chermak (State Bar No. 233382)
 2   LOZEAU DRURY LLP
     410 12th Street, Suite 250                                        August 22, 2019
 3   Oakland, CA 94607
     Tel: (510) 836-4200                                                    VPC
 4   Fax: (510) 836-4205
 5   E-mail: doug@lozeaudrury.com

 6   Attorneys for Plaintiff
     COMMUNITIES FOR A BETTER ENVIRONMENT
 7
     Plaintiff’s Additional Counsel Listed on Next Page
 8
     Jan Greben (State Bar No. 103464)
 9
     GREBEN & ASSOCIATES
10   125 East De La Guerra, Suite 203
     Santa Barbara, CA 93101
11   Tel: (805) 963-9090
     Fax: (805) 963-9098
12   E-mail: jan@grebernlaw.com
13
     Attorneys for Defendant
14   LOS ANGELES GALVANIZING COMPANY

15
                                 UNITED STATES DISTRICT COURT
16
                                CENTRAL DISTRICT OF CALIFORNIA
17
      COMMUNITIES FOR A BETTER                        Case No. 2:18-cv-08516-SJO-AS
18    ENVIRONMENT, a non-profit corporation,
19                 Plaintiff,                         [PROPOSED] CONSENT DECREE
20
             vs.
21                                                    (Federal Water Pollution Control Act, 33
      LOS ANGELES GALVANIZING                         U.S.C. §§ 1251 et seq.)
22    COMPANY, a corporation,
23
                   Defendant.
24
25
26
27
28
     [PROPOSED] CONSENT DECREE                                       Case No. 2:18-cv-08516-SJO-AS
                                                                                                     i
     Shana Lazerow (State Bar No. 195491)
 1   COMMUNITIES FOR A BETTER ENVIRONMENT
 2   120 Broadway, Suite 2
     Richmond, CA 94804
 3   Tel: (510) 302-0430 x 18
     Fax: (510) 302-0438
 4   E-mail: slazerow@cbecal.org
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] CONSENT DECREE              Case No. 2:18-cv-08516-SJO-AS
                                                                            ii
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] CONSENT DECREE   Case No. 2:18-cv-08516-SJO-AS
                                                                 iii
 1                                         CONSENT DECREE
 2           The following Consent Decree is entered into by and between Plaintiff Communities for
 3   a Better Environment (“Plaintiff” or “CBE”) and Defendant Los Angeles Galvanizing Company
 4   (“Defendant” or “LA Galvanizing”). The entities entering into this Consent Decree are each an
 5   individual “Settling Party” and collectively the “Settling Parties” or “Parties.”
 6           WHEREAS, CBE is an environmental justice non-profit 501(c)(3) organization
 7   organized under the laws of the State of California with a local office in Huntington Park,
 8   California;
 9
             WHEREAS, CBE is dedicated to empowering low-income communities of color that
10
     seek a voice in determining the health of their air, water and land;
11
             WHEREAS, LA Galvanizing is the owner and operator of a metal galvanizing facility,
12
     located at 2518 E. 53rd Street in Huntington Park, California, hereinafter referred to by the
13
     Settling Parties as the “Facility”;
14
             WHEREAS, the Facility falls within Standard Industrial Classification (“SIC”) code
15
     3479 (Coating, Engraving, and Allied Services);
16
             WHEREAS, the Facility consists of the following three related, adjacent parcels in
17
     which industrial activities occur – the 52nd Street Facility, the 53rd Street Facility, and the Main
18
     Office Facility;
19
             WHEREAS, CBE has approximately 6,000 members who live and/or recreate in and
20
     around the waters of the State of California;
21
             WHEREAS, storm water discharges associated with industrial activity at the Facility are
22
23   regulated pursuant to the National Pollutant Discharge Elimination System (“NPDES”) General

24   Permit No. CAS000001 [State Water Resources Control Board], Water Quality Order No. 92-12-

25   DWQ (as amended by Water Quality Order 97-03-DWQ and as subsequently amended by Water

26   Quality Order No. 2014-0057-DWQ) (hereinafter the “Permit”), issued pursuant to Section 402

27   of the Federal Water Pollution Control Act (“Clean Water Act” or “the Act”), 33 U.S.C. §§ 1251

28
     [PROPOSED] CONSENT DECREE                                              Case No. 2:18-cv-08516-SJO-AS
                                                                                                            1
 1   et seq.;
 2              WHEREAS, the Permit includes the following requirements for all permittees, including
 3   LA Galvanizing: 1) develop and implement a storm water pollution prevention plan (“SWPPP”);
 4   2) control pollutant discharges using best available technology economically achievable (“BAT”)
 5   and best conventional pollutant control technology (“BCT”) to prevent or reduce pollutants; 3)
 6   implement BAT and BCT through the development and application of Best Management
 7   Practices (“BMPs”), which must be included and updated in the SWPPP; and 4) when necessary,
 8   implement additional BMPs to prevent or reduce any pollutants that are causing or contributing
 9
     to any exceedance of water quality standards;
10
                WHEREAS, on June 13, 2018, CBE served LA Galvanizing, the Administrator of the
11
     United States Environmental Protection Agency (“EPA”), the Executive Director of the State
12
     Water Resources Control Board (“State Board”), the Executive Officer of Los Angeles Regional
13
     Water Quality Control Board (“Regional Board”), the U.S. Attorney General, and the Regional
14
     Administrator of the EPA (Region 9) with a notice of intent to file suit under Sections 505(a)(1)
15
     and (f) of the Clean Water Act, 33 U.S.C. § 1365(b)(1)(A) (“60-Day Notice Letter”), alleging
16
     violations of the Act and the Permit at the Facility;
17
                WHEREAS, on October 3, 2018, CBE filed a complaint against LA Galvanizing in the
18
     United States District Court, Central District Court of California, entitled Communities for a
19
     Better Environment v. Los Angeles Galvanizing Company (Case No. 2:18-cv-08516-SJO-AS);
20
     alleging violations of Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), and violations
21
     of the Permit at the Facility (“Complaint”) based on the 60-Day Notice Letter;
22
23              WHEREAS, CBE contends in its 60-Day Notice Letter and Complaint that, among other

24   things, LA Galvanizing has repeatedly discharged polluted storm water in violation of the Permit

25   and the Clean Water Act;

26              WHEREAS, LA Galvanizing denies all allegations set forth in the 60-Day Notice Letter

27   and Complaint relating to the Facility;

28
     [PROPOSED] CONSENT DECREE                                           Case No. 2:18-cv-08516-SJO-AS
                                                                                                         2
 1           WHEREAS, the Settling Parties, through their authorized representatives and without
 2   either adjudication of CBE’s claims or any admission by LA Galvanizing of any alleged
 3   violation or other wrongdoing, believe it is in their mutual interest and choose to resolve in full
 4   CBE’s allegations in the 60-Day Notice Letter and Complaint through settlement and avoid the
 5   cost and uncertainties of further litigation;
 6           WHEREAS, all actions taken by Defendant pursuant to this Consent Decree shall be
 7   made in compliance with all applicable federal and state laws and local rules and regulations;
 8           NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE Settling
 9
     Parties, AND ORDERED AND DECREED BY THE COURT, AS FOLLOWS:
10
             1.      The Court has jurisdiction over the subject matter of this action pursuant to
11
     Section 505(a)(l)(A) of the Clean Water Act, 33 U.S.C. § 1365(a)(1)(A);
12
             2.      Venue is appropriate in the Central District of California pursuant to Section
13
     505(c)(l) of the Clean Water Act, 33 U.S.C. § 1365(c)(1), because the Facility at which the
14
     alleged violations took place is located within this District;
15
             3.      The Complaint states claims upon which relief may be granted pursuant to
16
     Section 505(a)(l) of the Clean Water Act, 33 U.S.C. § 1365(a)(1);
17
             4.      Plaintiff has standing to bring this action;
18
             5.      The Court shall retain jurisdiction over this matter for purposes of enforcing the
19
     terms of this Consent Decree for the life of the Consent Decree, or as long thereafter as is
20
     necessary for the Court to resolve any motion to enforce this Consent Decree.
21
             I.      OBJECTIVES
22
23           6.      It is the express purpose of the Settling Parties entering into this Consent

24   Decree to further the objectives set forth in the Clean Water Act, 33 U.S.C. §§ 1251, et seq., and

25   to resolve those issues alleged by CBE in its Complaint. In light of these objectives and as set

26   forth fully below, Defendant agrees to comply with the provisions of this Consent Decree and to

27   comply with the requirements of the Permit and all applicable provisions of the Clean Water Act

28
     [PROPOSED] CONSENT DECREE                                             Case No. 2:18-cv-08516-SJO-AS
                                                                                                           3
 1   at the Facility.
 2           II.        COMMITMENTS OF LA GALVANIZING
 3           7.         In order to reduce or prevent pollutants associated with industrial activity from
 4   discharging via storm water to the waters of the United States, LA Galvanizing shall implement
 5   appropriate structural and non-structural BMPs, as required by the Permit, as described more
 6   fully below.
 7           8.         Maintenance of Implemented Storm Water Controls. LA Galvanizing agrees
 8   that the Facility shall maintain in good working order all storm water collection and management
 9
     systems currently installed or to be installed pursuant to this Consent Decree, including but not
10
     limited to, existing housekeeping measures.
11
             9.         Structural Improvements to Storm Water Management Measures at the
12
     Facility. By August 30, 2019, unless otherwise indicated, LA Galvanizing shall implement the
13
     following structural best management practices (“BMPs”) to improve storm water management
14
     at the Facility, as indicated on the map attached hereto as Exhibit A:
15
16           52nd Street Facility
17
                        a.     In the Northwest Yard, LA Galvanizing shall extend the curb near the
18
     sump to extend all the way to the building that houses the galvanizing tank.
19
20                      b.     To keep storm water from contacting the outdoor work area in the
21   Northwest Yard, LA Galvanizing shall either relocate to a covered area or install a canopy over
22   the work area. A schematic of this canopy is attached hereto as Exhibit B.
23
24                      c.      Within fourteen (14) days of each of the above improvements, LA

25   Galvanizing shall e-mail CBE digital photographs confirming said improvements.

26           Alley Between the 52nd Street Facility and the 53rd Street Facility

27                      d.     Prior to forecast storm events with a greater than 50% chance of

28
     [PROPOSED] CONSENT DECREE                                               Case No. 2:18-cv-08516-SJO-AS
                                                                                                             4
 1   precipitation as determined by the National Oceanic and Atmospheric Administration (NOAA;
 2   http://forecast.weather.gov/), LA Galvanizing shall install temporary berms (i.e., Pig Spillblocker
 3   or equivalent) to control any storm water discharges from the Facility to the alley between the
 4   52nd Street Facility and the 53rd Street Facility. This BMP shall ensure that all discharges from
 5   the 52nd Street Facility (with the exception of the Northeast Yard) and the 53rd Street Facility
 6   are routed to the Facility’s storm water treatment system.
 7          53rd Street Facility
 8                  e.      LA Galvanizing shall cover all waste bins in anticipation of any forecast
 9
     storm events with a greater than 50% chance of precipitation as identified by NOAA (see
10
     Paragraph 9(d) above).
11
                    f.      LA Galvanizing shall add media to the storm water treatment system
12
     designed to remove nitrates and nitrites.
13
            10.     Improvements to Housekeeping Measures at the Facility. By August 30,
14
     2019, LA Galvanizing shall implement the following housekeeping procedures at the Facility:
15
            52nd Street Facility
16
                    a.      LA Galvanizing shall enhance its housekeeping practices as follows to
17
     ensure that no metal pieces or metal flakes are discharged from the Facility:
18
                           i.   LA Galvanizing shall refrain from storing any raw materials,
19
                                intermediate materials, or finished goods on the sidewalk north of the
20
                                52nd Street Facility during storm events.
21
                          ii.   LA Galvanizing shall dedicate an employee to monitoring and
22
23                              cleaning the sidewalk north of the 52nd Street Facility, to ensure that

24                              the area is kept free from all metal related to its industrial operations.

25                              LA Galvanizing shall maintain a written log of this employee’s

26                              monitoring and cleaning efforts.

27                       iii.   In the southwest drainage area, LA Galvanizing shall refrain from

28
     [PROPOSED] CONSENT DECREE                                              Case No. 2:18-cv-08516-SJO-AS
                                                                                                             5
 1                               storing any materials on top of the trench drain, or on the alley-side of
 2                               the trench drain.
 3           Alley Between the 52nd Street Facility and the 53rd Street Facility
 4                  b.        LA Galvanizing shall sweep the alley prior to any predicted storm event
 5 with a greater than 50% chance of precipitation as identified by NOAA (see Paragraph 9(d)
 6 above).
 7           53rd Street Facility
 8                  c.        LA Galvanizing shall enhance the maintenance schedule for the Facility’s
 9
     storm water treatment system by replacing media when there is breakthrough between the lead
10
     and lag media vessels.
11
                    d.        To reduce track-out, LA Galvanizing shall perform regular sweeping
12
     inside the Solid Waste Storage Building.
13
             11.    Additional Monitoring and Sampling. Beginning during the 2019-2020
14
     reporting year, LA Galvanizing shall conduct the following enhanced monitoring and
15
     sampling procedures.
16
             52nd Street Facility
17
                    a.        Eliminating Discharges from Northeast Yard of 52nd Street
18
                              Facility.
19
                          i.     To demonstrate and verify that all storm water from the
20
                                 Northeast Yard of the 52nd Street Facility (in the vicinity of
21
                                 the storm water tank) is entering the trench drain and not being
22
23                               discharged from the Facility onto the sidewalk and street, LA

24                               Galvanizing shall visually monitor the trench drain in this area

25                               during all storm events during the 2019-2020 wet season.

26                       ii.     During at least three storm events during the 2019-2020

27                               reporting year, LA Galvanizing shall maintain a written log of

28
     [PROPOSED] CONSENT DECREE                                             Case No. 2:18-cv-08516-SJO-AS
                                                                                                           6
 1                            its observations and take digital photographs of the Northeast
 2                            Yard around the trench drain.
 3                     iii.   If LA Galvanizing observes any storm water discharging to the
 4                            street or sidewalk from the Northeast Yard, LA Galvanizing
 5                            shall begin a regular practice of deploying temporary berms
 6                            (Pig Spillblocker or equivalent) prior to any and every
 7                            predicted storm event with a greater than 50% probability (as
 8                            identified by NOAA and described above in Paragraph 9(d)) at
 9
                              the Facility such that storm water in the Northeast Yard will be
10
                              prevented from directly discharging from the Facility and
11
                              instead routed to the storm water capture tank for reuse and/or
12
                              treatment prior to discharge.
13
                       iv.    Should LA Galvanizing be required to begin implementing
14
                              these temporary berms pursuant to Paragraph 11.a.iii, during
15
                              the first two storm events with said berms in place, LA
16
                              Galvanizing shall document its efforts with digital photographs
17
                              of the berms and the trench drain. LA Galvanizing shall
18
                              provide these photographs to CBE within fourteen (14) days of
19
                              each of the two storm events.
20
                  b.      Eliminating Discharges from Northwest Yard of 52nd Street
21
                          Facility.
22
23                       i.   To demonstrate and verify that all storm water from the

24                            Northwest Yard of the 52nd Street Facility is entering the

25                            trench drain and not being discharged from the Facility onto

26                            the sidewalk and street, LA Galvanizing shall visually monitor

27                            the trench drain in this area during all storm events during the

28
     [PROPOSED] CONSENT DECREE                                          Case No. 2:18-cv-08516-SJO-AS
                                                                                                        7
 1                            2019-2020 wet season.
 2                      ii.   During at least three storm events during the 2019-2020
 3                            reporting year, LA Galvanizing shall maintain a written log of
 4                            its observations and take digital photographs of the Northwest
 5                            Yard around the trench drain.
 6                     iii.   If LA Galvanizing observes any storm water discharging to the
 7                            street or sidewalk from the Facility, LA Galvanizing shall
 8                            begin a regular practice of implementing temporary berms (Pig
 9
                              Spillblocker or equivalent) prior to any and every predicted
10
                              storm event with greater than 50% probability as identified by
11
                              NOAA (described above in Paragraph 9(d)) at the Facility such
12
                              that storm water in the Northwest Yard will be prevented from
13
                              directly discharging from the Facility and instead be routed to
14
                              the Facility’s storm water treatment system prior to discharge.
15
                       iv.    Should LA Galvanizing be required to begin implementing
16
                              these temporary berms pursuant to Paragraph 11.b.iii, during
17
                              the first two storm events with said berms in place, LA
18
                              Galvanizing shall document its efforts with digital photographs
19
                              of the berms and the trench drain. LA Galvanizing shall
20
                              provide these photographs to CBE within fourteen (14) days of
21
                              each of the two the storm events.
22
23                c.      Eliminating Discharges from Southwest Drainage Area of 52nd

24                        Street Facility.

25                       i.   To demonstrate and verify that all storm water from the

26                            southwest drainage area of the 52nd Street Facility is entering

27                            the trench drain and not being discharged from the Facility into

28
     [PROPOSED] CONSENT DECREE                                          Case No. 2:18-cv-08516-SJO-AS
                                                                                                        8
 1                              the alley, LA Galvanizing shall visually monitor the trench
 2                              drain in this area during all storm events during the 2019-2020
 3                              wet season.
 4                        ii.   During at least three storm events during the 2019-2020
 5                              reporting year, LA Galvanizing shall maintain a written log of
 6                              its observations and take digital photographs of the southwest
 7                              drainage area around the trench drain.
 8                       iii.   If LA Galvanizing observes any storm water discharging to the
 9
                                alley from the Northwest Yard drainage area, LA Galvanizing
10
                                shall begin a regular practice of implementing temporary berms
11
                                (Pig Spillblocker or equivalent) prior to any and every
12
                                predicted storm event at the Facility such that storm water in
13
                                the Northwest Yard will be prevented from discharging directly
14
                                from the Facility and instead routed to the Facility’s storm
15
                                water treatment system prior to discharge.
16
                         iv.    Should LA Galvanizing be required to begin implementing
17
                                these temporary berms pursuant to Paragraph 11.c.iii, during
18
                                the first two subsequent storm events with said berms in place,
19
                                LA Galvanizing shall document its efforts with digital
20
                                photographs of the berms and the trench drain. LA
21
                                Galvanizing shall provide these photographs to CBE within
22
23                              fourteen (14) days of each of the storm events.

24          Alley Between the 52nd Street Facility and the 53rd Street Facility

25                  d.      To demonstrate and verify that any storm water being discharged

26   from any portion of the Facility into the alley is diverted to the 53rd Street Facility and

27   treatment systems, during at least two (2) storm events during the 2019-2020 reporting

28
     [PROPOSED] CONSENT DECREE                                             Case No. 2:18-cv-08516-SJO-AS
                                                                                                           9
 1   year, LA Galvanizing shall take digital photographs of the all temporary berms placed in
 2   the alley, as well as of views of the alley looking in both directions as it extends along the
 3   Facility. LA Galvanizing shall provide these photographs to CBE within fourteen (14)
 4   days of each of the storm events.
 5          53rd Street Facility
 6                  e.      To demonstrate the effectiveness of the Facility’s storm water
 7   treatment system, LA Galvanizing shall collect and analyze storm water samples from the
 8   storm water treatment system from three (3) qualifying storm events during each half of
 9
     the 2019-2020 reporting year. If LA Galvanizing has not collected three (3) samples by
10
     January 1, 2020, LA Galvanizing shall collect and analyze storm water samples from the
11
     system from up to four (4) qualifying storm events during the latter half of the 2019-
12
     20120 reporting year, providing that sufficient qualifying storm events (“QSE”) occur.
13
            Main Office Facility
14
                    f.    LA Galvanizing shall include two new storm water sampling
15
                          locations at the Main Office Facility in its Monitoring
16
                          Implementation Plan – one at the northern perimeter and one at the
17
                          southern perimeter.
18
                    g.    Determination of BMPs for Discharges at the Southern
19
                          Perimeter.
20
                           i.   During the 2019-2020 reporting year, LA Galvanizing shall
21
                                collect at least four (4) storm water samples from the discharge
22
23                              point at the southern perimeter of the Main Office Facility. If

24                              LA Galvanizing has not collected two (2) storm water samples

25                              from this location during the first half of the 2019-2020

26                              reporting year, then LA Galvanizing shall collect the required

27                              four (4) storm water samples during the second half of the

28
     [PROPOSED] CONSENT DECREE                                             Case No. 2:18-cv-08516-SJO-AS
                                                                                                           10
 1                             2019-2020 reporting year to the extent that there are sufficient
 2                             QSEs. LA Galvanizing shall analyze these discharges for the
 3                             same parameters it includes in its analysis of storm water
 4                             samples for the other storm water samples from the Facility.
 5                       ii.   If these storm water sampling results exceed any of the
 6                             applicable Numeric Action Levels (“NALs”) in the General
 7                             Permit, then by August 1, 2020, LA Galvanizing shall
 8                             implement BMPs with filters containing media designed to
 9
                               reduce concentrations of those pollutants that exceeded a
10
                               particular NAL. Alternatively, LA Galvanizing may also
11
                               install berms (Pig Spillblocker or equivalent) to divert
12
                               industrial storm water flows away from this outfall to a
13
                               treatment system prior to discharge.
14
             12.    Employee Training. Within sixty (60) days of the Effective Date,
15
     Defendant shall conduct employee training for employees/workers who have
16
     responsibility for the implementation of any portion of the SWPPP, including the
17
     Monitoring Implementation Plan, or compliance with other terms of the Permit or
18
     Consent Decree, to reflect the new measures that are contained in this Consent Decree.
19
            13.     Amendment of SWPPP. Within thirty (30) days of the Effective Date, LA
20
     Galvanizing shall amend the Facility’s SWPPP to incorporate all changes, improvements, and
21
     best management practices set forth in or resulting from this Consent Decree. LA Galvanizing
22
23   shall ensure that all maps, tables, and text comply with the requirements of the Permit. In

24   particular, the SWPPP map must show the location of all storage tanks, filtration measures, and

25   all storm water discharge locations.

26          LA Galvanizing shall revise the SWPPP to describe all structural and non-structural

27   BMPs, details of the measures to be installed, and discuss why such BMPs should be effective in

28
     [PROPOSED] CONSENT DECREE                                           Case No. 2:18-cv-08516-SJO-AS
                                                                                                         11
 1   addressing the pollutant sources at the Facility. A copy of the amended SWPPP shall be
 2   provided to CBE within ten (10) business days of completion.
 3           14.     Storm Water Analysis. LA Galvanizing shall analyze each storm water sample
 4   taken in accordance with the General Permit and this Consent Decree for, at a minimum, pH,
 5   total suspended solids, oil and grease, lead, zinc, iron, and nitrate + nitrite as nitrogen.
 6           15.     Monitoring Results. Results from the Facility’s sampling and analysis during
 7   the term of this Consent Decree shall be provided to CBE within thirty (30) days of receipt of the
 8   sampling results by Los Angeles Galvanizing or its counsel.
 9
             16.     Meet and Confer Regarding Exceedance of NALs. If the Facility’s storm
10
     water sampling results during the 2019-2020, 2020-2021, or 2021-2022 reporting years indicate
11
     that the average of the analytical results for a particular parameter exceed the annual NALs (as
12
     set forth in the General Permit), LA Galvanizing agrees to take responsive actions to improve its
13
     storm water management practices, including re-evaluating its structural and non-structural
14
     BMPs and considering implementing additional BMPs aimed at reducing levels observed in
15
     storm water samples. Also, if two or more analytical results from samples taken for any
16
     parameter exceed the instantaneous maximum NAL, LA Galvanizing agrees to take responsive
17
     actions to improve its storm water management practices, including re-evaluating its structural
18
     and non-structural BMPs and considering implementing additional BMPs aimed at reducing
19
     levels observed in storm water samples.
20
             In furtherance of improving its storm water management practices, LA Galvanizing shall
21
     prepare a written statement (“Action Plan”) discussing:
22
23           (1)     Any exceedance or exceedances of NALs;

24           (2)     An explanation of the possible cause(s) and/or source(s) of any exceedance; and

25           (3)     Responsive actions to improve its storm water management practices, including

26           modified or additional feasible BMPs to be considered to further reduce the possibility of

27           future exceedance(s), and the proposed dates that such actions will be taken.

28
     [PROPOSED] CONSENT DECREE                                               Case No. 2:18-cv-08516-SJO-AS
                                                                                                             12
 1   Such Action Plan shall be e-mailed to CBE not later than July 30th during each year of this
 2   Consent Decree in which the average of analytical results exceed NALs or in which there are two
 3   or more exceedances of instantaneous maximum NALs.
 4          17.      Upon receipt of the Action Plan, CBE may review and comment on any
 5   identified or omitted additional measures. If requested by CBE within thirty (30) days of receipt
 6   of such Action Plan, CBE and LA Galvanizing shall meet and confer to discuss the contents of
 7   the Action Plan and the adequacy of proposed measures to improve the quality of the Facility’s
 8   storm water to levels at or below the NALs. If requested by CBE within thirty (30) days of
 9
     receipt of such Action Plan, CBE and LA Galvanizing shall meet and confer and conduct a site
10
     inspection within sixty (60) days after the due date of the Action Plan to discuss the contents of
11
     the Action Plan and the adequacy of proposed measures to improve the quality of the Facility’s
12
     storm water to levels at or below the NALs. If within twenty-one (21) days of the parties
13
     meeting and conferring, the parties do not agree on the adequacy of the additional measures set
14
     forth in the Action Plan, the Settling Parties shall engage in the dispute resolution procedures
15
     pursuant to Paragraphs 28 and 29 below.
16
            18.      Any concurrence or failure to object by CBE with regard to the reasonableness
17
     of any additional measures required by this Consent Decree or implemented by LA Galvanizing
18
     shall not be deemed to be an admission of the adequacy of such measures should they fail to
19
     bring the Facility’s storm water discharges into compliance with applicable water quality criteria
20
     or the BAT/BCT requirements set forth in the General Permit.
21
            19.     Provision of Documents and Reports. During the term of this Consent Decree,
22
23   LA Galvanizing shall provide CBE with a copy of all documents submitted to the Regional

24   Board or the State Board concerning the Facility’s storm water discharges, including but not

25   limited to all documents and reports submitted to the Regional Board and/or State Board as

26   required by the Permit. Such documents and reports shall be mailed to CBE contemporaneously

27   with submission to such agency. Alternatively, to the extent that LA Galvanizing submits such

28
     [PROPOSED] CONSENT DECREE                                            Case No. 2:18-cv-08516-SJO-AS
                                                                                                          13
 1   documents to the Regional Board or State Board via the State Board’s Stormwater Multiple
 2   Application and Report Tracking System (“SMARTS”), LA Galvanizing may satisfy this
 3   requirement by providing notice to CBE via e-mail that said results have been uploaded to
 4   SMARTS within seven (7) days of uploading said documents.
 5          20.     Annual Site Inspection. Up to three CBE representatives or consultants
 6   (including an attorney), may conduct one inspection (“Site Inspection”) at the Facility during
 7   each reporting year that the term of this Consent Decree is in effect. The Site Inspection shall
 8   occur during normal business hours and CBE shall provide Defendant with as much notice as
 9
     possible, but at least twenty-four (24) hours notice prior to a Site Inspection during wet weather,
10
     and seventy-two (72) hours notice prior to a Site Inspection during dry weather. Notice will be
11
     provided by electronic mail. During the Site Inspection, Defendant shall allow CBE and/or its
12
     representatives access to the Facility’s SWPPP, storm water monitoring records, and non-
13
     privileged reports and data related to storm water monitoring at the Facility. During the Wet
14
     Weather inspection, Plaintiff may request that Defendant collect a sample of storm water
15
     discharge from the Facility’s designated discharge points referenced in its SWPPP, to the extent
16
     that such discharges are occurring. Defendant shall collect the sample and provide a split sample
17
     to CBE. CBE’s representative(s) may observe the split sample(s) being collected by Defendant’s
18
     representative. CBE shall be permitted to take photographs and/or video recording during any
19
     Site Inspection pursuant to this paragraph. If CBE takes photographs and/or video recording,
20
     CBE shall provide Defendant with the photographs and/or video within fourteen (14) calendar
21
     days after the Site Inspection.
22
23          III.    MITIGATION PAYMENT, REIMBURSEMENT OF LITIGATION FEES
                    AND COSTS, OVERSIGHT, AND STIPULATED PAYMENTS
24
            21.     Mitigation Payment. In recognition of the good faith efforts by LA Galvanizing
25
     to comply with all aspects of the General Permit and the Clean Water Act, and in lieu of payment
26
     by LA Galvanizing of any penalties, which have been disputed but may have been assessed in
27
28
     [PROPOSED] CONSENT DECREE                                            Case No. 2:18-cv-08516-SJO-AS
                                                                                                          14
 1   this action if it had been adjudicated adverse to LA Galvanizing, the Settling Parties agree that
 2   LA Galvanizing will pay the sum of forty thousand dollars ($40,000) to the Rose Foundation for
 3   Communities and the Environment (“Rose Foundation”) for the sole purpose of providing grants
 4   to environmentally beneficial projects relating to water quality improvements in Los Angeles
 5   County watersheds. Payment shall be provided to the Rose Foundation as follows: Rose
 6   Foundation, 201 4th Street, Suite 102, Oakland, CA 94607, Attn: Tim Little. Payment shall be
 7   made by LA Galvanizing to the Rose Foundation within thirty (30) calendar days of the
 8   Effective Date. LA Galvanizing shall copy CBE with any correspondence and a copy of the
 9
     check sent to the Rose Foundation. The Rose Foundation shall provide notice to the Settling
10
     Parties within thirty (30) days of when the funds are dispersed by the Rose Foundation, setting
11
     forth the recipient and purpose of the funds.
12
            22.     Reimbursement of Fees and Costs. LA Galvanizing shall reimburse CBE in the
13
     amount of sixty-one thousand five hundred dollars ($61,500) to help defray CBE’s reasonable
14
     investigation, expert, and attorneys’ fees and costs, and all other reasonable costs incurred as a
15
     result of investigating the activities at the Facility related to this Consent Decree, bringing these
16
     matters to LA Galvanizing’s attention, and negotiating a resolution of this action in the public
17
     interest. The payment shall be made within thirty (30) days of the Effective Date. The payment
18
     shall be made via wire transfer or check, made payable to: “Lozeau Drury LLP” and delivered by
19
     overnight delivery, unless payment via wire transfer, to: Lozeau Drury LLP, c/o Douglas
20
     Chermak, 1939 Harrison Street, Suite 150, Oakland, CA 94612.
21
            23.     Compliance Monitoring Funds. As reimbursement for CBE’s future fees and
22
23   costs that will be incurred in order for CBE to monitor LA Galvanizing’s compliance with this

24   Consent Decree and to effectively meet and confer and evaluate storm water monitoring results

25   for the Facility, LA Galvanizing agrees to reimburse CBE for its reasonable fees and costs

26   incurred in overseeing the implementation of this Consent Decree up to but not exceeding six

27   thousand ($6,000) per reporting year (July 1 – June 30). Fees and costs reimbursable pursuant to

28
     [PROPOSED] CONSENT DECREE                                              Case No. 2:18-cv-08516-SJO-AS
                                                                                                            15
 1   this paragraph may include, but are not limited to, those incurred by CBE or its counsel to meet
 2   and confer regarding proposed treatment options, review water quality sampling reports, review
 3   photographs, review annual reports, discussion with representatives of LA Galvanizing
 4   concerning potential changes to compliance requirements, preparation and participation in meet
 5   and confer sessions, and water quality sampling. CBE shall provide an invoice containing an
 6   itemized description of tasks performed and associated daily time for any fees and costs incurred
 7   in overseeing the implementation of this Consent Decree during the prior reporting year. Up to
 8   three annual payments (one addressing any monitoring associated with the 2019-2020 reporting
 9
     year, and one addressing monitoring associated with the 2020-2021 reporting year, and one
10
     addressing any monitoring associated with the 2021-2022 reporting year) shall be made payable
11
     to “Lozeau Drury LLP” within thirty (30) days of receipt of an invoice from CBE that contains
12
     an itemized description of tasks performed and associated daily time, fees and costs incurred by
13
     CBE to monitor implementation of the Consent Decree during the previous twelve (12) months
14
     or the period since the last invoice.
15
            IV.     COMMITMENT OF COMMUNITIES FOR A BETTER ENVIRONMENT
16
            24.     Submission of Consent Decree to DOJ. Within three (3) business days of
17
     receiving all of the Settling Parties’ signatures to this Consent Decree, CBE shall submit this
18
     Consent Decree to the U.S. Department of Justice (“DOJ”) and EPA for agency review
19
     consistent with 40 C.F.R. §135.5. The agency review period expires forty-five (45) calendar
20
     days after receipt by the DOJ, evidenced by correspondence from DOJ establishing the review
21
     period. If for any reason the DOJ or the District Court should decline to approve this Consent
22
23   Decree in the form presented, the Parties shall use their best efforts to work together to modify

24   the Consent Decree within thirty (30) days so that it is acceptable to the DOJ or the District

25   Court. If the Parties are unable to modify this Consent Decree in a mutually acceptable manner

26   that is also acceptable to the District Court, this Consent Decree shall immediately be null and

27   void as well as inadmissible as a settlement communication under Federal Rule of Evidence 408

28
     [PROPOSED] CONSENT DECREE                                            Case No. 2:18-cv-08516-SJO-AS
                                                                                                          16
 1   and California Evidence Code section 1152.
 2          VI.     WAIVER, RELEASES AND COVENANTS NOT TO SUE
 3          25.     In consideration of the above, and except as otherwise provided by this Consent
 4   Decree, the Parties hereby forever and fully release each other and their respective parents,
 5   affiliates, subsidiaries, divisions, insurers, successors, assigns, and current and former
 6   employees, attorneys, officers, directors and agents from any and all claims and demands of any
 7   kind, nature, or description whatsoever, and from any and all liabilities, damages, injuries,
 8   actions or causes of action, either at law or in equity, which the Parties have against each other
 9
     arising from CBE’s allegations and claims as set forth in the 60-Day Notice Letter and
10
     Complaint for storm water pollution discharges at the Facility up to and including the
11
     Termination Date of this Consent Decree.
12
            26.     No Admission. The Parties enter into this Consent Decree for the purpose of
13
     avoiding prolonged and costly litigation. Nothing in this Consent Decree shall be construed as,
14
     and LA Galvanizing expressly does not intend to imply, any admission as to any fact, finding,
15
     issue of law, or violation of law, nor shall compliance with this Consent Decree constitute or be
16
     construed as an admission by LA Galvanizing of any fact, finding, conclusion, issue of law, or
17
     violation of law. However, this Paragraph shall not diminish or otherwise affect the obligation,
18
     responsibilities, and duties of the Parties under this Consent Decree.
19
20          VII.    BREACH OF CONSENT DECREE AND DISPUTE RESOLUTION
                    PROCEDURES
21
            27.     Informal Dispute Resolution. The Settling Parties will engage in “Informal
22
     Dispute Resolution” pursuant to the terms of this paragraph:
23
                    a.      If a dispute under this Agreement arises, including whether any Settling
24
     Party believes that a violation of the Agreement and the Court’s dismissal order has occurred, the
25   Settling Parties will meet and confer (telephonically or in-person) within twenty-one (21) days of
26   receiving written notification of a request for such meeting. During the meet and confer
27   proceeding, the Settling Parties will discuss the dispute and make reasonable efforts to devise a
28
     [PROPOSED] CONSENT DECREE                                             Case No. 2:18-cv-08516-SJO-AS
                                                                                                           17
 1   mutually acceptable plan, including implementation dates, to resolve the dispute. The Settling

 2   Parties may, upon mutual written agreement, extend the time to conduct the meet and confer

 3   discussions beyond twenty-one (21) days.

 4                b.         If any Settling Party fails to meet and confer within the timeframes set

 5   forth in paragraph (a) directly above, or the meet and confer does not resolve the dispute, after at

 6   least twenty-one (21) days have passed after the meet and confer occurred or should have

 7   occurred, either Settling Party may initiate the “Formal Dispute Resolution” procedures outlined

 8   directly below.

 9          28.        Formal Dispute Resolution. In any action or proceeding which is brought by

10   any Settling Party against any other Settling Party pertaining to, arising out of, or related to the

11   requirements of the Court’s dismissal order and this Agreement, the Settling Parties will first

12   utilize the “Informal Dispute Resolution” meet and confer proceedings set forth in the preceding

13   paragraph and, if not successful, the Settling Parties will utilize the “Formal Dispute Resolution”
14   procedures in this paragraph. “Formal Dispute Resolution” will be initiated by filing a Motion to
15   Show Cause or other appropriately titled motion (“Motion”) in the United States District Court,
16   Central District of California, to determine whether either party is in violation of the Agreement
17   and the Court’s dismissal order and, if so, to require the violating party to remedy any violation
18   identified by the District Court within a reasonable time frame. Litigation costs and fees
19   incurred in the Formal Dispute Resolution process will be awarded in accord with the standard
20   established by Section 505 of the Clean Water Act, 33 U.S.C. § 1365
21
            29.        Force Majeure. LA Galvanizing will notify CBE if timely implementation of
22
     LA Galvanizing’s respective duties under this Consent Decree becomes impossible due to
23
     circumstances beyond the control of LA Galvanizing or its agents, and which could not have
24
     been reasonably foreseen and prevented by the respective LA Galvanizing’s exercise of due
25
     diligence. Any delays due to the LA Galvanizing’s respective failure to make timely and bona
26
     fide applications and to exercise diligent efforts to comply with the terms in this Consent Decree
27
     will not, in any event, be considered to be circumstances beyond LA Galvanizing’s control.
28
     [PROPOSED] CONSENT DECREE                                              Case No. 2:18-cv-08516-SJO-AS
                                                                                                            18
 1   Financial inability will not, in any event, be considered to be circumstances beyond the LA
 2   Galvanizing’s control.
 3                  a.        If LA Galvanizing claims impossibility, it will notify CBE in writing
 4   within twenty (20) days of the date that LA Galvanizing discovers the event or circumstance that
 5   caused or would cause non-performance with the terms of this Consent Decree, or the date LA
 6   Galvanizing should have known of the event or circumstance by the exercise of due diligence.
 7   The notice must describe the reason for the non-performance and specifically refer to this section
 8   of this Consent Decree. The notice must describe the anticipated length of time the non-
 9
     performance may persist, the cause or causes of the non-performance, the measures taken or to
10
     be taken by LA Galvanizing to prevent or minimize the non-performance, the schedule by which
11
     the measures will be implemented, and the anticipated date of compliance. LA Galvanizing will
12
     adopt all reasonable measures to avoid and minimize such non-performance.
13
                    b.        The Settling Parties will meet and confer in good faith concerning the non-
14
     performance and, if the Settling Parties concur that performance was or is impossible, despite the
15
     timely good faith efforts of LA Galvanizing, due to circumstances beyond the control of LA
16
     Galvanizing that could not have been reasonably foreseen and prevented by the exercise of due
17
     diligence by LA Galvanizing, new performance deadlines will be established.
18
                    c.        If CBE disagrees with LA Galvanizing’s notice, or in the event that the
19
     Settling Parties cannot timely agree on the terms of new performance deadlines or requirements,
20
     either Settling Party may invoke the dispute resolution process described in Paragraphs 28 and
21
     29 of this Consent Decree. In such proceeding, LA Galvanizing will bear the burden of proving
22
23   that any delay in performance of any requirement of this Consent Decree was caused or will be

24   caused by force majeure and the extent of any delay attributable to such circumstances.

25          VIII. MISCELLANEOUS PROVISIONS

26          30.     Effective Date. The Effective Date of this Consent Decree shall be upon the

27   subsequent entry of the Consent Decree by the Court.

28
     [PROPOSED] CONSENT DECREE                                             Case No. 2:18-cv-08516-SJO-AS
                                                                                                           19
 1         31.     Term of Consent Decree. This Consent Decree shall terminate on December
 2   21, 2022, or through the conclusion of any proceeding to enforce this Consent Decree initiated
 3   prior to December 21, 2022, or until the completion of any payment or affirmative duty required
 4   by this Consent Decree, whichever is the latest occurrence.
 5         32.     Execution in Counterparts. The Consent Decree may be executed in one or
 6   more counterparts which, taken together, shall be deemed to constitute one and the same
 7   document.
 8         33.     Facsimile Signatures. The Parties’ signatures to this Consent Decree transmitted
 9
     by facsimile or electronic mail transmission shall be deemed binding.
10
           34.     Construction. The language in all parts of this Consent Decree, unless otherwise
11
     stated, shall be construed according to its plain and ordinary meaning. The captions and
12
     paragraph headings used in this Consent Decree are for reference only and shall not affect the
13
     construction of this Consent Decree.
14
           35.     Authority to Sign. The undersigned are authorized to execute this Consent
15
     Decree on behalf of their respective parties and have read, understood and agreed to all of the
16
     terms and conditions of this Consent Decree.
17
           36.     Integrated Consent Decree. All Consent Decrees, covenants, representations
18
     and warranties, express or implied, oral or written, of the Parties concerning the subject matter
19
     of this Consent Decree are contained herein.
20
           37.     Severability. In the event that any of the provisions of this Consent Decree are
21
     held by a court to be unenforceable, the validity of the enforceable provisions shall not be
22
23   adversely affected.

24         38.     Choice of Law. This Consent Decree shall be governed by the laws of the United

25   States, and where applicable, the laws of the State of California.

26         39.     Full Settlement. This Consent Decree constitutes a full and final settlement of

27   this matter. It is expressly understood and agreed that the Consent Decree has been freely and

28
     [PROPOSED] CONSENT DECREE                                            Case No. 2:18-cv-08516-SJO-AS
                                                                                                          20
 1   voluntarily entered into by the Parties with and upon advice of counsel.
 2          40.    Negotiated Consent Decree. The Parties have negotiated this Consent Decree,
 3   and agree that it shall not be construed against the party preparing it, but shall be construed as if
 4   the Parties jointly prepared this Consent Decree, and any uncertainty and ambiguity shall not be
 5   interpreted against any one party.
 6          41.    Modification of the Consent Decree. This Consent Decree, and any provisions
 7   herein, may not be changed, waived, or discharged unless by a written instrument signed by the
 8   Parties.
 9
            42.    Assignment. Subject only to the express restrictions contained in this Consent
10
     Decree, all of the rights, duties and obligations contained in this Consent Decree shall inure to
11
     the benefit of and be binding upon the Parties, and their successors and assigns.
12
            43.    Mailing of Documents to CBE/Notices/Correspondence. Any notices or
13
     documents required or provided for by this Consent Decree or related thereto that are to be
14
     provided to CBE pursuant to this Consent Decree shall be, to the extent feasible, sent via
15
     electronic mail transmission to the e-mail addresses listed below or, if electronic mail
16
     transmission is not feasible, via certified U.S. Mail with return receipt, or by hand delivery to
17
     the following address:
18
19                 Communities for a Better Environment
                   Attention: Shana Lazerow
20                 120 Broadway, Suite 2
                   Richmond, CA 94804
21                 E-mail: slazerow@coastkeeper.org
22
                   With copies sent to:
23
                   Douglas Chermak
24                 Lozeau Drury LLP
25                 1939 Harrison Street, Suite 150
                   Oakland, CA 94612
26                 E-mail: doug@lozeaudrury.com
27          Unless requested otherwise by LA Galvanizing, any notices or documents required or
28
     [PROPOSED] CONSENT DECREE                                             Case No. 2:18-cv-08516-SJO-AS
                                                                                                           21
 1   provided for by this Consent Decree or related thereto that are to be provided to LA Galvanizing
 2   pursuant to this Consent Decree shall, to the extent feasible, be provided by electronic mail
 3   transmission to the e-mail addresses listed below, or, if electronic mail transmission is not
 4   feasible, by certified U.S. Mail with return receipt, or by hand delivery to the addresses below:
 5
                    LA Galvanizing:
 6
                    Los Angeles Galvanizing Company
 7                  Attention: Lance Rosenkranz
                    2518 E. 53rd Street
 8
                    Huntington Park, CA 90255
 9                  E-mail: lancerosenkranz@msn.com

10                  With copies sent to:
11
                    Jan Greben
12                  Greben & Associates
                    125 East De La Guerra, Suite 203
13                  Santa Barbara, CA 93101
                    E-mail: jan@grebenlaw.com
14
            Notifications of communications shall be deemed submitted on the date that they are
15
     emailed, or postmarked and sent by first-class mail or deposited with an overnight mail/delivery
16
     service. Any changes of address or addressees shall be communicated in the manner described
17
     above for giving notices.
18
            44.     The settling Parties hereto enter into this Consent Decree, Order and Final
19
20   Judgment and submit it to the Court for its approval and entry as a final judgment.

21
            COMMUNITIES FOR A BETTER ENVIRONMENT
22
23                  Date: ________________, 2019

24                  _____________________________________
                    Darryl Molina Sarmiento
25                  Executive Director
26                  Communities for a Better Environment

27          LOS ANGELES GALVANIZING COMPANY
28
     [PROPOSED] CONSENT DECREE                                            Case No. 2:18-cv-08516-SJO-AS
                                                                                                          22
                   Date: ________________, 2019
 1
 2                 ______________________________________
                   NAME
 3                 TITLE
 4   Approved as to form:
 5
            LOZEAU DRURY LLP
 6
                   Date: ________________, 2019
 7
 8                 _____________________________________
                   Douglas Chermak
 9                 Attorneys for Communities for a Better Environment
10          GREBEN & ASSOVIATES
11
                   Date: ________________, 2019
12
                   ______________________________________
13                 Jan Greben
14                 Attorney for LA Galvanizing

15
16
     IT IS SO ORDERED.
17
18
19   Date: August 22, 2019.                           _____________________________
                                                      Honorable S. James Otero
20                                                    United States Magistrate Judge
21                                                    Central District of California

22
23
24
25
26
27
28
     [PROPOSED] CONSENT DECREE                                      Case No. 2:18-cv-08516-SJO-AS
                                                                                                    23
